Citation Nr: 1015463	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Type II diabetes 
mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Los Angeles RO.

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the Los Angeles RO.  A 
hearing transcript is in the claims folder.

At the hearing, the Veteran testified that he has detached 
retinas in both eyes which he believes may be related to his 
diabetes.  The issue of service connection for bilateral 
detached retinas has thus been raised by the record, but has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes obtaining 
updated outpatient treatment records from the Sepulveda and 
West Los Angeles VA Medical Centers (VAMCs) and affording the 
Veteran a VA examination under the facts and circumstances of 
this case, for these reasons:

First, at the January 2010 Board hearing, the Veteran 
submitted a November 2009 list of medications from the West 
Los Angeles VAMC that included insulin, with instructions to 
inject 10 units under the skin daily.  However, there are no 
treatment records associated with the list of prescription 
medications.  Moreover, although the claims file contains 
outpatient treatment records from both the West Los Angeles 
VAMC and the Sepulveda VAMC, where the Veteran has treatment 
for his diabetes, there are no records dated beyond March 
2008.  Records up until March 2008 reflect that the Veteran 
was a non-insulin-dependent diabetic.  Thus, the Board finds 
that updated outpatient treatment records from both the West 
Los Angeles and Sepulveda VAMCs need to be obtained to 
determine whether the Veteran is entitled to a higher 
evaluation for diabetes mellitus.  

Next, the Veteran contends that his hypertension was caused 
or aggravated by his service-connected diabetes.  As there 
have been no competent opinions regarding the existence of a 
nexus between the two conditions, the Board finds that a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's hypertension was either caused or aggravated by 
his service-connected diabetes mellitus in order to make a 
decision regarding the Veteran's hypertension claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any outpatient treatment 
records relating to the treatment of diabetes 
mellitus and hypertension from both the West 
Los Angeles and Sepulveda VAMCs, from March 
2008 to the present.  

2.  Once the updated outpatient treatment 
records from the VAMCs have been associated 
with the claims file, schedule the Veteran for 
a VA examination to determine whether his 
hypertension was caused or aggravated by his 
service-connected diabetes mellitus.  Any and 
all studies deemed necessary should be 
completed.  The claims file, including a copy 
of this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability), or 
unlikely (i.e., less than a 50/50 
probability) that the Veteran's 
hypertension is related to active service.

b.  If the Veteran's hypertension is not 
found to be related to service, the 
examiner should address the issue of 
whether it is at least as likely as not 
that the Veteran's hypertension was caused 
or aggravated by the Veteran's diabetes 
mellitus, or whether such causation or 
aggravation is unlikely.  If hypertension 
in its entirety was caused by diabetes 
mellitus, identify, if possible, the 
mechanism by which that occurred.  Or, if 
hypertension in its entirety was not 
caused by diabetes mellitus, has it been 
aggravated since it arose, i.e., has 
diabetes mellitus caused a permanent and 
greater degree of impairment with respect 
to the hypertension?  The examiner must 
provide an explanation for the opinion 
expressed.

c.  If the examiner finds that diabetes 
mellitus aggravated the hypertension, 
please provide the following supporting 
rationale:

i.  Describe the baseline 
manifestations of the hypertension 
which existed before the aggravation 
occurred;

ii.  Identify the increased 
manifestations of the hypertension 
which, in the expert's opinion, were 
proximately due to the Veteran's 
diabetes mellitus; and

iii.  Explain the medical 
considerations supporting the opinion 
that increased manifestations of the 
hypertension were proximately due to 
the Veteran's diabetes mellitus.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  The term "aggravated" refers 
to a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.  

f.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  When the development requested has been 
completed, review the case again on the basis 
of the additional evidence.  If the benefits 
sought are not granted, furnish the Veteran and 
his representative a Supplemental Statement of 
the Case and afford a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

